       Case 2:12-md-02323-AB Document 10364 Filed 01/04/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        No. 2:12-md-02323-AB
IN RE: NATIONAL FOOTBALL
LEAGUE PLAYERS’ CONCUSSION                              MDL No. 2323
INJURY LITIGATION
                                                        Hon. Anita B. Brody

THIS DOCUMENT RELATES TO:
ALL ACTIONS


         PODHURST ORSECK, P.A.’S MOTION FOR CLARIFICATION AND
        FOR LEAVE TO PARTICIPATE IN THE JANUARY 10, 2019 HEARING

       Podhurst Orseck, P.A., respectfully seeks clarification concerning the scope of the record

transmitted by the Claims Administrator to the Court in connection with the Court’s Order (ECF

No. 10361) setting the January 10, 2019 hearing on the NFL Parties’ appeal of the Special

Master’s denial of the NFL’s objection to the Special Master’s determination that certain

diagnoses made outside the Baseline Assessment Program were supported by medical evidence

“generally consistent” with the criteria set forth in the Settlement Agreement (the “NFL’s

Appeal”), as well as leave to participate in the hearing on a limited basis.

       Podhurst Orseck represents two retired NFL players—Settlement Class Members

100005741 and 100008258 (the “Affected Settlement Class Members”)—who received Notices

of Monetary Awards based on diagnoses made by Qualified MAF Physicians, confirmed by the

Claims Administrator, and affirmed on appeal by the Special Master. Payment of their Monetary

Awards has been stayed pending the NFL’s Appeal, which challenges their entitlement to the

Monetary Awards. To protect confidential Settlement Class Member information and in keeping

with Rule 32 of the Rules Governing Appeals of Claim Determinations, attorneys for players

potentially affected by the NFL’s Appeal were directed to not file responsive briefs on the ECF
       Case 2:12-md-02323-AB Document 10364 Filed 01/04/19 Page 2 of 4




docket, but instead to submit them directly to the Claims Administrator, which would then

transmit them to the Court via the Settlement portal. Podhurst Orseck submitted a brief to the

Claims Administrator on behalf of the Affected Settlement Class Members on November 27,

2018, in accordance with that procedure, addressing fact-specific issues unique to each of the

firm’s individual clients.

       The Court’s Order setting the January 10, 2019 hearing (ECF No.10361) attached the

Special Master’s decision denying the NFL’s objection, as well as the NFL’s appellate brief and

the response submitted by Co-Lead Class Counsel, both of which were redacted where necessary

to protect confidential Settlement Class Member information. The brief submitted on behalf of

the Affected Settlement Class Members, however, was not attached to the Court’s Order.

       Because the Affected Settlement Class Members’ brief has not been made part of the

public record as an attachment to the Court’s Order, it is unclear whether the brief has been

transmitted to the Court or is being treated as part of the record before the Court on the NFL’s

Appeal. The Affected Settlement Class Members, whose financial interests are directly at stake

in the NFL’s Appeal, therefore respectfully seek clarification that the Court received their brief,

and that it is part of the record before the Court in deciding the NFL’s Appeal, in accordance

with Rule 32 of the Rules Governing Appeals of Claim Determinations as well as the

requirements of due process.

       In addition, the Order setting the January 10, 2019 hearing specifies that the Court will

hear argument from counsel for the NFL Parties and Co-Lead Class Counsel Christopher Seeger.

(ECF No. 10361.) Podhurst Orseck respectfully seeks leave to participate in the hearing on a

limited basis, and if appropriate, to address how any case-specific, factual issues relating to the

Affected Settlement Class Members may bear materially on arguments raised by NFL or Co-



                                                2
      Case 2:12-md-02323-AB Document 10364 Filed 01/04/19 Page 3 of 4




Lead Class Counsel or by the Court’s questions. Of course, Podhurst Orseck would refrain from

repeating any legal arguments presented by Co-Lead Class Counsel.            Since the Affected

Settlement Class Members are parties to the NFL’s Appeal and are being represented in their

individual claims by Podhurst Orseck, and the evaluation of their fact-bound diagnoses are

directly implicated by the NFL’s Appeal, Podhurst Orseck should be permitted the opportunity to

appear and be granted leave—if appropriate and at the Court’s discretion—to briefly address at

the hearing any material, fact-specific issues particular to either Affected Settlement Class

Member’s individual case.

       WHEREFORE, Podhurst Orseck respectfully requests that the Court clarify for the public

record whether the Court received the Affected Settlement Class Members’ November 27, 2018

brief and whether it is being treated as part of the record before the Court, and further that the

Affected Settlement Class Members’ counsel be granted leave to participate, as appropriate, for a

limited purpose at the January 10, 2019 hearing.




                                                3
      Case 2:12-md-02323-AB Document 10364 Filed 01/04/19 Page 4 of 4




DATED: January 4, 2019                               Respectfully submitted,

                                                     PODHURST ORSECK, P.A.
                                                     SunTrust International Center
                                                     One S.E. 3rd Ave, Suite 2300
                                                     Miami, FL 33131
                                                     Telephone: (305) 358-2800
                                                     Fax: (305) 358-2382


                                                     By: _/s/ Steven C. Marks
                                                     STEVEN C. MARKS
                                                     Fla. Bar. No. 516414
                                                     Email: smarks@podhurst.com
                                                     STEPHEN F. ROSENTHAL
                                                     Fla. Bar No. 0131458
                                                     Email: srosenthal@podhurst.com
                                                     RICARDO M. MARTÍNEZ-CID
                                                     Fla. Bar No. 383988
                                                     Email: rmcid@podhurst.com
                                                     MATTHEW P. WEINSHALL
                                                     Fla. Bar No. 84783
                                                     Email: mweinshall@podhurst.com

                                                     Attorneys for Plaintiffs

                                CERTIFICATE OF SERVICE

       I hereby certify that on January 4, 2019, I caused the foregoing document to be filed with

the United States District Court for the Eastern District of Pennsylvania via the Court’s CM/ECF

system, which will provide electronic notice to all counsel and parties.


                                                     _/s/ Steven C. Marks_______
                                                     Steven C. Marks, Esq.




                                                 4
